


 

Exhibit 10.14.1

 

EIGHTH AMENDMENT AGREEMENT AND ALLONGE

 

                THIS EIGHTH AMENDMENT AGREEMENT AND ALLONGE is made effective as
of the 30th day of January, 2008, by and among Bank of America, N.A., a national
banking association, with an office located at 111 Westminster Street,
Providence, Rhode Island (the “Lender”), and Summer Infant (USA), Inc., a Rhode
Island corporation, formerly known as SII Acquisition, Inc., as successor by
merger with Summer Infant, Inc. (“SII”), Summer Infant Europe Limited, a private
company limited by shares organized under the laws of England and Wales with
registered number 04322137 (“SIE”), and Summer Infant Asia Limited, a Hong Kong
corporation (“SIA”), all with a principal place of business located at 1275 Park
East Drive, Woonsocket, Rhode Island (SII, SIE, and SIA herein individually
referred to as a “Borrower” and collectively referred to as the “Borrowers”).

 

PURPOSE

                A.  The Lender and the Borrowers entered into that certain
Revolving Credit Agreement dated July 19, 2005 (the “Loan Agreement”) with
respect to a revolving line of credit (the “Revolving Loan”) from the Lender to
the Borrowers providing borrowing availability up to $7,500,000, which Loan
Agreement was heretofore amended pursuant to that certain Amendment Agreement
and Allonge between the Lender and the Borrowers dated as of December 29, 2005
(the “First Amendment”), which First Amendment increased the borrowing
availability under the Revolving Loan to $11,000,000, that certain Second
Amendment Agreement and Allonge between the

 

--------------------------------------------------------------------------------


 

Lender and the Borrowers dated as of April, 2006 (the “Second Amendment”), which
Second Amendment extended the maturity of the Revolving Loan, that certain Third
Amendment Agreement and Allonge between the Lender and the Borrowers dated as of
July 31, 2006 (the “Third Amendment”), which Third Amendment increased the
borrowing availability under the Revolving Loan to $13,000,000 and further
extended the maturity of the Revolving Loan, that certain Fourth Amendment
Agreement and Allonge between the Lender and the Borrowers dated as of
December 21, 2006 (the “Fourth Amendment”), which Fourth Amendment increased the
borrowing availability under the Revolving Loan to $17,000,000, that certain
Assumption and Modification Agreement — Revolving Debt dated March 6, 2007 among
Summer Infant, Inc., SII, and the Lender (the “Fifth Amendment”), by which SII,
as successor by merger with Summer Infant, Inc., assumed the obligations of
Summer Infant, Inc. under the Loan Agreement, the Note, and the Security
Documents, and the Lender consented to the merger between Summer Infant, Inc.
and SII, that certain Sixth Amendment Agreement and Allonge between the Lender
and the Borrowers dated as of June 27, 2007 (the “Sixth Amendment”), which Sixth
Amendment increased the borrowing availability under the Revolving Loan to
$18,500,000 and further extended the maturity of the Revolving Loan, and that
certain Seventh Amendment Agreement and Allonge between the Lender and the
Borrowers dated as of                                , 2007 (the “Seventh
Amendment”), which Seventh Amendment increased the borrowing availability under
the Revolving Loan to $22,000,000 and further extended the maturity of the
Revolving Loan.  All capitalized terms not otherwise defined herein shall have
the meanings set forth in the Loan

 

2

--------------------------------------------------------------------------------


 

Agreement.

 

                B.  The Revolving Loan Advances made under the Revolving Loan
and the Borrowers’ obligations thereunder are evidenced by that certain Secured
Promissory Note of the Borrowers payable to the order of the Lender in the
principal amount of $7,500,000 dated July 19, 2005, which principal amount was
(i) increased to $11,000,000 pursuant to the terms of the First Amendment,
(ii) further increased to $13,000,000 pursuant to the terms of the Third
Amendment, (iii) further increased to $17,000,000 pursuant to the terms of the
Fourth Amendment, (iv) further increased to $18,500,000 pursuant to the terms of
the Sixth Amendment, and (v) further increased to $22,000,000 pursuant to the
terms of the Seventh Amendment (said Secured Promissory Note, as amended by the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, and the Seventh Amendment
herein collectively the “Note”).

 

                C.  Borrowers and Lender desire to further increase the
borrowing availability under the Revolving Loan.

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

                1.                                       The definition of
“Borrowing Limit” in Section 1.01 of the Loan Agreement, as heretofore amended,
is hereby further amended in its entirety to read as follows:

 

                                                                ““Borrowing
Limit” means an amount which shall not exceed the lesser of (a) Twenty-Five
Million Dollars ($25,000,000) or (b) the aggregate Dollar Equivalent of
(i) eighty-five percent (85%) of Total Eligible Toys R Us Receivables
outstanding from time to time, plus (ii) eighty-five percent (85%) of

 

 

3

--------------------------------------------------------------------------------


 

Total Eligible Target Receivables outstanding from time to time, plus
(iii) eighty percent (80%) of Eligible Domestic Receivables outstanding from
time to time, plus (iv) sixty percent (60%) of the value of Eligible Domestic
Inventory, plus (v) fifty percent (50%) of the value of Eligible Foreign
Inventory, plus (vi) fifty-five percent (55%) of the value of Intransit
Inventory, plus (vii) sixty percent (60%) of Eligible Foreign Receivables
outstanding from time to time; provided, however, the amount available for
advances against Eligible Domestic Inventory, Intransit Inventory, and Eligible
Foreign Inventory shall not exceed the lesser of  (A) Twelve Million Dollars
($12,000,000) or (B) one-half of the borrowing availability under
(b) (i) through (vii) above; less one hundred percent (100%) of the undrawn
amount of outstanding Letters of Credit.”

 

                2.                                       The reference to the
dollar symbol and amount “$22,000,000” in the upper right hand corner on page 1
of the Note is hereby deleted and the symbol and number “$25,000,000” is
substituted therefor and inserted in place thereof. The reference to the
principal amount of “Twenty-Two Million Dollars ($22,000,000)” in the eighth and
ninth lines of the first paragraph on page 1 of the Note is hereby deleted and
“Twenty-Five Million Dollars ($25,000,000)” is substituted therefor and inserted
in place thereof.

 

                3.                                       An original of this
Agreement shall be attached to and made a part of the Note.

 

                4.                                       SII acknowledges and
agrees that the increase in the borrowing availability under the Revolving Loan
evidenced by this Agreement constitutes “Obligations,” as such term is defined
in the Security Agreement, and thus shall be secured thereby. Section 1.23 of
the Security Agreement is hereby amended in its entirety to read as follows:

 

                                               
                                                “1.23.  “Promissory Note” shall
mean that certain Secured Promissory Note of the Debtor, Summer Infant Europe
Limited, and Summer Infant Asia Limited payable to the order of the Secured
Party, dated July 19, 2005 and in the face amount of Seven Million Five Hundred
Thousand Dollars ($7,500,000), as increased in amount to Eleven Million Dollars
($11,000,000) pursuant to that certain Amendment Agreement and Allonge among the
Debtor, Summer Infant

 

 

4

--------------------------------------------------------------------------------


 

Europe Limited, Summer Infant Asia Limited and the Secured Party dated
December 29, 2005, as further increased in amount to Thirteen Million Dollars
($13,000,000) pursuant to that certain Third Amendment Agreement and Allonge
among the Debtor, Summer Infant Europe Limited, Summer Infant Asia Limited and
the Secured Party dated July 31, 2006, as further increased in amount to
Seventeen Million Dollars ($17,000,000) pursuant to that certain Fourth
Amendment Agreement and Allonge among the Debtor, Summer Infant Europe Limited,
Summer Infant Asia Limited and the Secured Party dated December 21, 2006, as
further increased in amount to Eighteen Million Five Hundred Thousand Dollars
($18,500,000) pursuant to that certain Sixth Amendment Agreement and Allonge
among the Debtor, Summer Infant Europe Limited, Summer Infant Asia Limited and
the Secured Party dated June 27, 2007, as further increased in amount to
Twenty-Two Million Dollars ($22,000,000) pursuant to that certain Seventh
Amendment Agreement and Allonge among the Debtor, Summer Infant Europe Limited,
Summer Infant Asia Limited and the Secured Party dated                       
      , 2007, and as further increased in amount to Twenty-Five Million Dollars
($25,000,000) pursuant to that certain Eighth Amendment Agreement and Allonge
among the Debtor, Summer Infant Europe Limited, Summer Infant Asia Limited and
the Secured Party dated January       , 2008 .”

 


                5.                                       ALL SECURITY FOR THE
REVOLVING LOAN AND THE NOTE NOW EXISTING OR HEREAFTER GRANTED TO LENDER,
INCLUDING WITHOUT LIMITATION ALL SECURITY EVIDENCED, GRANTED OR GOVERNED BY THE
SECURITY DOCUMENTS SHALL BE SECURITY FOR THE REVOLVING LOAN AND THE NOTE AS
AMENDED BY THIS AGREEMENT.


 

                6.                                       All references to the
Loan Agreement, wherever, whenever or however made or contained, are hereby
deemed to be references to the Loan Agreement, as modified by this Agreement. 
All references to the Note, wherever, whenever or however made or contained, are
hereby deemed to be references to the Note, as modified by the First Amendment
and this Agreement.

 

                7.                                       By executing this
Agreement on behalf of Borrower in the space designated below, the individual so
signing represents and warrants to Lender that he or she has full power and
authority to execute this Agreement and to bind Borrower, and

 

 

5

--------------------------------------------------------------------------------


 

that all corporate actions necessary to authorize and approve execution of this
Agreement, and by such individual, have been taken prior to the execution
hereof.

 

                8.                                       This Agreement shall be
binding upon and shall inure to the benefit of Borrower and Lender, and their
respective heirs, administrators, executors, successors, and assigns.  This
Agreement has been made in the State of Rhode Island and shall be governed,
construed, applied, and enforced in accordance with the laws of such state
without resort to its conflict of laws rules.  Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law; should any provision of this Agreement be declared
invalid for any reason in any jurisdiction, such declaration shall have no
effect upon the remaining portions of this Agreement.  In addition, the entirety
of this Agreement shall continue in full force and effect in all jurisdictions
and said remaining portions of this Agreement shall continue in full force and
effect in the subject jurisdiction as if this Agreement had been executed with
the invalid portions thereof deleted.

 

                9.                                       Except as amended
hereby, all other terms and provisions of the Loan Agreement, the Note, and the
Security Agreement are hereby ratified and confirmed.

 

                10.                                 The Borrowers hereby warrant
that all of the representations and warranties contained in the Loan Agreement
are true and correct as of the date hereof and that no Event of Default (as
defined in the Loan Agreement) has occurred and is continuing.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

6

--------------------------------------------------------------------------------


 

            IN WITNESS WHEREOF, the parties hereto have caused this Eighth
Amendment Agreement and Allonge to be executed as of the date first above
written.

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

By:

 /s/ David J. Angell

 

 

 

David J. Angell, Senior Vice President

 

 

 

 

 

 

 

Summer Infant (USA), Inc.

 

 

 

 

 

 

 

By:

 /s/ Jason Macari

 

 

 

Name:

Jason Macari

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Summer Infant Europe Limited

 

 

 

 

 

 

 

By: 

 /s/ Jason Macari

 

 

 

Name:

Jason Macari

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

Summer Infant Asia Limited

 

 

 

 

 

 

 

By: 

 /s/ Jason Macari

 

 

 

Name: Jason Macari

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

7

--------------------------------------------------------------------------------

 
